DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the first fluid flow path comprises a plurality of first fluid conduits arranged in a two- dimensional grid configuration” is unclear.  It is unclear in what manner the conduits are arranged in a two-dimensional grid configuration.  It is ambiguous if this means the conduits cross each other longitudinally in a grid pattern or if when viewed along an axial cross section, the conduits are arranged in a grid pattern.  
Regarding claim 1, the recitation “two multi-furcation stages in which a parent channel divides into two or more sub- channels that diverge away from each other” is unclear.  It is unclear what constitutes “two multi-furcation stages.”  Are “two multi-furcation stages” met by 
Regarding claim 2, the recitation “a plurality of second fluid conduits arranged in a grid” is unclear.  It is unclear in what manner the conduits are arranged in a grid.  It is ambiguous if this means the conduits cross each other longitudinally in a grid pattern or if when viewed along an axial cross section, the conduits are arranged in a grid pattern.  
Regarding claim 9, the recitation “a first multi-furcation stage of the first fluid inlet structure” is unclear. Is the “first multi-furcation stage” one of the previously recited ““two multi-furcation stages” or a different “multi-furcation stage” ?
Regarding claim 10, the recitation “a second multi-furcation stage of the first fluid inlet structure” is unclear. Is the “second multi-furcation stage” one of the previously recited ““two multi-furcation stages” or a different “multi-furcation stage” ?
Regarding claim 10, the recitation “parent channels divides into at least four sub-channels arranged in a two-dimensional grid” is unclear.  It is unclear in what manner the conduits are arranged in a two-dimensional grid.  It is ambiguous if this means the conduits cross each other longitudinally in a grid pattern or if when viewed along an axial cross section, the conduits are arranged in a grid pattern.  
Claims 2-15 is/are rejected for their dependency from the claim(s) above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rock (US20170030651).
Regarding claim 1, Rock discloses a heat exchanger (see Fig. 1-5) comprising: a heat exchanger core (14) defining a helical, first fluid flow path (path through 110 & “the first passageways and the second passageways have a substantially helical path around the centerline of the counter-flow heat exchanger” – Claim 1) and a helical, second fluid flow path (path through 210 & “the first passageways and the second passageways have a substantially helical path around the centerline of the counter-flow heat exchanger” – Claim 1) in thermal communication with one another, wherein the first fluid flow path comprises a plurality of first fluid conduits arranged in a two- dimensional grid configuration (see cross section of Fig. 4 & 5, in which 110 are arranged in a grid-like pattern & grid(s) shown in annotated Fig. 4 below, which while only one half of the cross section is labeled for each grid, it is clear it applies to both) a first fluid inlet structure (104 & 106) for supplying a first fluid from a first fluid inlet (102) to the plurality of first fluid conduits; and a first fluid outlet structure (113 & 114) for supplying the first fluid from the plurality of first fluid conduits to a first fluid outlet (116), wherein the first fluid inlet and outlet structures each comprise at least two multi-furcation stages in which a parent channel divides into two or more 

    PNG
    media_image1.png
    685
    824
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rock
Regarding claim 2, Rock discloses the limitations of claim 1, and Rock further discloses  the heat exchanger core comprises a homogenous block of material defining the first fluid flow path and the second fluid flow path extending therethrough (“heat exchanger system 10 formed from a single, integrated component, including the outer wall 5, formed via additive manufacturing” - ¶[0036]).
Regarding claim 3, Rock discloses the limitations of claim 1, and Rock further discloses    the first fluid inlet structure and the first fluid outlet structure are formed integrally and homogeneously with the heat exchanger core (“heat exchanger system 10 formed from a single, integrated component, including the outer wall 5, formed via additive manufacturing” - ¶[0036]).
Regarding claim 4, Rock discloses the limitations of claim 1, and Rock further discloses      the two-dimensional grid of first fluid conduits comprises at least twenty first fluid conduits (see number of 110, in cross-section of Fig. 4).
Regarding claim 5, Rock discloses the limitations of claim 1, and Rock further discloses      
the plurality of first fluid conduits (110) are each connected to adjacent first fluid conduits (see adjacent 110) within the heat exchanger core along their length.
Regarding claim 6, Rock discloses the limitations of claim 1, and Rock further discloses        the heat exchange core defines a plurality of concentric cylindrical ribs, which are defined by 
Regarding claim 7, Rock discloses the limitations of claim 1, and Rock further discloses         the heat exchange core defines a plurality of helical, radial ribs, which are defined by walls (see walls extending radially between 110)  of the first fluid conduits and radial connections between the first fluid conduits.
Regarding claim 8, Rock discloses the limitations of claim 1, and Rock further discloses the second fluid path comprises a plurality of second fluid conduits arranged in a grid (see cross section of Fig. 4 & 5, in which 210 are arranged in a grid-like pattern), and wherein the second fluid conduits (210) are interspersed between the first fluid conduits (110).
	Regarding claim 9, Rock discloses the limitations of claim 1, and Rock further discloses         
 a first multi-furcation stage of the first fluid inlet structure or the first fluid outlet structure comprises a single parent channel that divides into at least four sub-channels arranged in a two- dimensional grid (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  
	Regarding claim 10, Rock discloses the limitations of claim 1, and Rock further discloses          a second multi- furcation stage of the first fluid inlet structure or the first fluid outlet structure comprises a plurality of parent channels corresponding to the sub-channels of the first multi-furcation stage, and wherein each of those parent channels divides into at least four sub-channels arranged in a two-dimensional grid (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see 
	Regarding claim 11, Rock discloses the limitations of claim 1, and Rock further discloses  each sub-channel of a final one of the multi-furcation stages of the first fluid inlet structure and/or the first fluid outlet structure is connected to a respective one of the plurality of first fluid conduits, wherein a spacing between the sub-channels of the final multi-furcation stage is greater than a spacing between the plurality of first fluid conduits, and wherein the sub-channels of the final multi-furcation stage converge as they approach the plurality of first fluid conduits (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  
	Regarding claim 12, Rock discloses the limitations of claim 1, and Rock further discloses    a second fluid outlet structure (212 & 214)  for supplying the second fluid from the second fluid flow path to a second fluid outlet (216), wherein the second fluid outlet structure comprises a second fluid conduit (214) which extends along a central axis of the heat exchanger core, and wherein the second fluid outlet structure is shaped to guide the second fluid from a final pass of the helical second fluid flow path into the second fluid conduit.
	Regarding claim 13, Rock discloses the limitations of claim 12, and Rock further discloses  
the second fluid outlet structure (212 & 214)  comprise a plurality of ribs (see ribs, defined by walls between respective 110/210 & 214) formed integrally with the heat exchanger core, and which spiral inwardly towards the second fluid conduit.
	Regarding claim 14, Rock discloses the limitations of claim 1, and Rock further discloses  

Regarding claim 15, Rock further a method of manufacturing a heat exchanger comprising: forming a heat exchanger according to claim 1 using additive manufacture (additive manufacturing” - ¶[0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaffetti (US20170292791)
Lear (US1965553)
Molitor (US4451960)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763